COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Texas Commission on Environmental              §               No. 08-20-00239-CV
  Quality and The City of Dripping Springs,
                                                 §                 Appeal from the
                        Appellants,
                                                 §                345th District Court
  v.
                                                 §             of Travis County, Texas
  Save Our Springs Alliance, Inc.,
                                                 §            (TC# D-1-GN-19-003030)
                        Appellee.
                                             §
                                           ORDER

       Amicus Ingleside on the Bay Coastal Watch Association and Hillcrest Resident

Association’s motion to participate in oral argument is granted. Amicus and Appellee Save Our

Springs Alliance are to advise the Clerk of the Court within ten days of the date of oral argument

as to how Appellee’s time is to be split between counsel. No extra time is allotted because of

Amicus’s participation. Further, Amicus’s counsel is required to participate in the pre-argument

conference with the Clerk to check for video and audio compatibility with the Court’s Zoom

program.

       IT IS SO ORDERED this 20th day of September, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.